Citation Nr: 1011584	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO. 07-28 046 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a liver disorder. 

2. Entitlement to an initial compensable rating for service-
connected non-Hodgkin's lymphoma. 

3. Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to June 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for 
neutropenia/ leukopenia, to include as secondary to service-
connected non-Hodgkin's lymphoma, is raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this claim, and it is REFERRED to the AOJ 
for appropriate action.  

The Board notes that the Veteran requested a personal hearing 
before a Veterans Law Judge, sitting at the RO.  He that the 
first scheduled hearing be re-scheduled, and he failed to 
report for the second scheduled hearing in December 2009, 
apparently due to his incarceration.  As no further 
communication from the Veteran with regard to a hearing has 
been received, the Board considers his request for a hearing 
to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), 
(e) (2009).

The Veteran has submitted additional evidence consisting of a 
personal statement and private treatment records.  See 38 
C.F.R. § 20.1304 (2009).  The Board notes that the Veteran 
waived AOJ consideration of this evidence.  Id.  Therefore, 
the Board may properly consider such evidence in rendering 
its decision.

The issues of entitlement to an initial compensable rating 
for service-connected non-Hodgkin's lymphoma and entitlement 
to service connection for hepatitis C are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

The medical evidence does not demonstrate a current diagnosis 
of a liver disorder.


CONCLUSION OF LAW

A liver disorder was not incurred in or aggravated by the 
Veteran's active duty military service and is not proximately 
due to or the result of service-connected non-Hodgkin's 
lymphoma.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was sent a VCAA 
notification letter in June 2006, prior to the initial 
unfavorable AOJ decision issued in November 2006.  

The Board observes that the pre-adjudicatory VCAA notices 
informed the Veteran of the type of evidence necessary to 
establish service connection, how VA would assist him in 
developing his claim, and his and VA's obligations in 
providing such evidence for consideration.  Additionally, 
this letter provided notice as to how to substantiate a 
disability rating and effective date.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, private treatment records, and a February 2009 VA 
opinion were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has 
not identified any additional, relevant treatment records the 
Board needs to obtain for an equitable adjudication of the 
claim.

With regard to the VA opinion, the Board notes that once VA 
undertakes to obtain a VA opinion, it must ensure that the 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, the examiner reviewed the claims 
file, documented the Veteran's subjective complaints and 
medical history, and consulted the relevant medical 
literature.  The Board notes that the Veteran was unavailable 
for clinical evaluation.  The examiner's report then provided 
information with regard to the Veteran's claimed liver 
disorder diagnosis that was fully substantiated by the 
record.  Thus, the Board determines that the VA opinion in 
this case was adequate with regard to the Veteran's liver 
disorder claim.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Effective October 10, 2006, for disabilities that are 
proximately due to, or aggravated by, service-connected 
disease or injury, any increase in severity of the 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level. 
38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the Veteran was not specifically 
informed of the evidence necessary to establish secondary 
service connection, but finds no prejudice to the Veteran as 
a result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  As the Veteran's claim for service connection for 
a liver disorder is herein denied for lack of a current 
disability, the question of change in severity of such 
disorder due to a service-connected disability is rendered 
moot.

The Board observes that the Veteran's service treatment 
records are silent for reference to a liver disorder.  
Moreover, the record does not demonstrate that the Veteran 
has a currently diagnosed liver disorder.  A May 2008 liver 
biopsy was normal.  Thus, the Board concludes that the 
Veteran does not have a current disability of the liver.  
Where there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
acknowledges the Veteran's statements with regard to his 
claimed liver disorder; however, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Absent competent evidence of a 
current disability, service connection for a liver disorder 
is not warranted.   


ORDER

Service connection for a liver disorder is denied.


REMAND

The Veteran has raised claims of entitlement to an initial 
compensable rating for service-connected non-Hodgkin's 
lymphoma and entitlement to service connection for hepatitis 
C.  The Board finds that a remand is necessary to allow for 
further development of the record.  

With respect to the initial rating claim, the Board notes a 
March 2009 private treatment record that documents the 
Veteran's leukopenia and expresses concern that there may be 
bone marrow involvement with the lymphoma.  The record then 
indicates that further testing was to be done.  This testing 
is not of record and as the physician's comments raise the 
possibility that the Veteran's lymphoma may have recurred, 
the Board finds that a remand is required so that these test 
results and any other relevant private treatment records 
dated after March 2009 may be added to the claims file.  

Additionally, once all additional available records are 
obtained, a VA examination and/or a VA opinion should be 
requested with respect to whether the Veteran's non-Hodgkin's 
lymphoma has recurred or has resulted in demonstrable 
residuals.  

As for the service connection claim, the Board observes that, 
although the Veteran does not currently have a liver 
disorder, the record does demonstrate a diagnosis of 
hepatitis C, which is itself a disability regardless of any 
physical damage done by the virus.  The Veteran had argued 
that his hepatitis C was secondary to his treatment for non-
Hodgkin's lymphoma, and a VA opinion was obtained in February 
2009.  However, although the examiner indicated that she was 
responding to the question regarding that theory of 
entitlement, she only reiterated her response to the previous 
question-that the hepatitis C was not related to T-cell 
lymphoma.  The only rationale the examiner provided was that 
the medical literature did not support a connection.  
Therefore, the Board has no basis for concluding that the 
examiner was, in fact, responding to the question posed.  

Finally, as there is a question of secondary service 
connection with regard to the Veteran's hepatitis C, the 
Board finds that the Veteran should be notified of the 
evidentiary requirements of a secondary service connection 
claim, in accordance with Allen.  Thus, this remand for 
substantive development will allow for proper notification in 
accordance with Allen and provide the Veteran an opportunity 
to submit any additional evidence relevant to the question of 
secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be sent a notice of 
the evidence required to substantiate a 
claim for secondary service connection, 
i.e., that the Veteran's hepatitis C 
infection was incurred or aggravated 
beyond its normal progression as a 
result of treatment for his service-
connected non-Hodgkin's lymphoma, in 
accordance with Allen.
 
2.	Request that the Veteran submit or 
authorize release of private treatment 
records dated after March 2009 that are 
relevant to testing and treatment for 
non-Hodgkin's lymphoma.  All requests 
and responses, positive and negative, 
should be associated with the claims 
file. 

3.	Once any additional records have been 
obtained, schedule the Veteran for a VA 
examination, if feasible, or request a 
VA opinion as to the following: 

a.	Is it at least as likely as not 
that the Veteran has had a 
recurrence of his non-Hodgkin's 
lymphoma?

b.	Is it at least as likely as not 
that the Veteran's hepatitis C 
infection is etiologically related 
to his treatment for non-Hodgkin's 
lymphoma?

The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.

A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion. 

4.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
March 2009 supplemental statement of 
the case.  If the claim remains denied, 
the Veteran and his representative 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


